Defendant is entitled to a fair jury trial. Concededly, competent and material evidence was excluded. It is for a jury to pass upon this man's guilt or innocence. We cannot tell what the effect is of an erroneous ruling excluding evidence which defendant was entitled to have before the jury. For this court to say that the testimony of three policemen and the circumstances establish his guilt as against his own sworn denial is to deprive him of his liberty without due process of law.
Evidence of good character may be sufficient to establish a reasonable doubt of guilt. State v. Dolliver, 150 Minn. 155,184 N.W. 848; State v. Nelson, 166 Minn. 371, 208 N.W. 129; State v. Sauer, 38 Minn. 438, 38 N.W. 355; State v. Hutchison, 121 Minn. 405,141 N.W. 483. The exclusion of such powerful possibilities should not be so thrust aside. A juror is the best judge of his own feelings as *Page 227 
to whether the evidence proves a defendant guilty beyond a reasonable doubt. Many verdicts are sustained, in civil actions, upon the testimony of one witness when three or more witnesses testify to the contrary. Certainly this accused man standing alone needed the help of the excluded evidence and with it he was entitled to have a jury pass upon his credibility and decide, in accordance with our system of jurisprudence, whether they would believe the evidence of the state as against defendant's evidence and find that his guilt had been established beyond a reasonable doubt.